Citation Nr: 0411675	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  98-10 347	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to April 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


REMAND

The veteran contends that his service-connected bronchial 
asthma is more severe than the current evaluation reflects.  

The Board notes that the veteran's most recent VA treatment 
records are dated in November 1998.  Copies of any available 
VA records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Also, the veteran has submitted private medical 
treatment records from Care Station Physicians, P.A.; 
however, copies of his private treatment records subsequent 
to December 2000 are not in the claims file.  .  These 
treatment records should be associated with the claims file.  
38 U.S.C. § 5103A (West 2002).  

A review of the evidence of record reveals that service 
connection was denied for a cystic or bullous lung disease in 
a December 1990 rating decision.  Reported October 1997 and 
November 1998 VA pulmonary function tests (PFT's) indicate 
reduction in forced expiratory volume in 1 second (FEV-1) and 
in forced vital capacity, forced expiratory volume in 1 
second (FEV-1/FVC).  June 1997 and January 2000 VA 
examination reports do not differentiate the symptoms 
associated with the nonservice-connected cystic lung disease 
from those associated with his service-connected asthma.  A 
pulmonary specialist should review the evidence of record, 
particularly any PFT results and specifically differentiate 
between the respiratory symptoms attributable to the 
veteran's service-connected asthma and those associated with 
his nonservice-connected cystic lung disease.

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in East Orange, New Jersey, dated 
from November 1998 to the present.

2.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The RO should specifically request 
treatment records from Care Station 
Physicians, P.A., dated after December 
2000.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

4.  Thereafter, the RO should have a VA 
pulmonary specialist review the medical 
evidence of record to determine the 
current nature and severity of the 
veteran's service- connected bronchial 
asthma.  The claims folder must be made 
available to the physician for review.  
The specialist is requested to 
distinguish between manifestations of the 
service-connected bronchial asthma and 
his nonservice-connected cystic or 
bullous lung disease.  If the physician 
is unable to make such a distinction, 
he/she should so state.  The clinical 
findings and reasoning which form the 
bases for any opinions should be set 
forth in the medical report.

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




